DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on July 25, 2019.  Claims 1-14 were originally received for consideration.  No preliminary amendments for the claims have been received.
2.	Claims 1-14 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 7/25/2019, is attached to this Office Action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ujiie et al. (U.S. Patent Pub. No. 2018/0316584).

Regarding claim 1, Ujiie discloses: 
A vehicle unauthorized access countermeasure taking apparatus comprising: 
a general unauthorized access information receiving section that receives, from a predetermined terminal, general unauthorized access information that is information about an unauthorized access made to a predetermined information processing apparatus (paragraphs 0054-0055:  abnormality detection system includes a vehicle and a server with an abnormality detection apparatus which can judge whether a received message is abnormal or not based on an operation performed using the identifier feature information and a model indicating a criterion in terms of a message occurrence frequency wherein the normal frequency model is based on vehicle identification information); 
a vehicle unauthorized access characteristic information generation section that generates vehicle unauthorized access characteristic information that is information about characteristics of an unauthorized access to a vehicle in a case of comparing the unauthorized access to the vehicle with the unauthorized access to the information processing apparatus (paragraphs 0042-0044, 0054-0055:  abnormality detection system includes a vehicle and a server with an abnormality detection apparatus which can judge whether a received message is abnormal or not based on an operation performed using the identifier feature information and a model indicating a criterion in terms of a message occurrence frequency wherein the normal frequency model is based on vehicle identification information; the vehicle identification information makes it possible to determine a unit time used in detecting an abnormality); 
generating an abnormality detection result and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities); and 
a vehicle unauthorized access detection rule generation section that generates a vehicle unauthorized access detection rule that is information for detecting the unauthorized access to the vehicle on the basis of the generated vehicle unauthorized access information (paragraphs 0054, 0100-0103, 0115, 0148:  the model is updated based on the detection results to determine if a message is abnormal based on a message occurrence frequency rule). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking apparatus according to claim 1, further comprising: 
a vehicle characteristic information storage section that stores vehicle characteristic information that is information indicating characteristics of the vehicle (paragraphs 0042-0045:  storing vehicle identification information which is used to determine abnormalities); and 
a general apparatus characteristic information storage section that stores general apparatus characteristic information that is information indicating characteristics of the information processing apparatus (paragraphs 0042-0045, 0105:  storing vehicle identification information which is used to determine abnormalities), wherein the vehicle unauthorized access characteristic information generation section generates the vehicle unauthorized access characteristic information by identifying a storing vehicle identification information which is used to determine abnormalities when a message frequency is not what is expected based on the vehicle information).  Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Ujiie discloses:
The vehicle unauthorized access countermeasure taking apparatus according to claim 1, wherein the vehicle unauthorized access characteristic information generation section generates, as the vehicle unauthorized access characteristic information, information about at least any of items of viewpoint including a subject of the unauthorized access, an object subjected to the unauthorized access, a method of the unauthorized access, an unauthorized access count or frequency, and timing of the unauthorized access (paragraph 0054-0055:  message occurrence frequency is used and compared to a unit based on the vehicle identification information), and 
the vehicle unauthorized access information generation section generates the vehicle unauthorized access information by replacing a part corresponding to one of the items of viewpoint in the received general unauthorized access information by the generated information about the one of the items of viewpoint in the vehicle unauthorized access characteristic information (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities). Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Ujiie discloses:
The vehicle unauthorized access countermeasure taking apparatus according to claim 3, wherein the vehicle unauthorized access characteristic information generation section generates, as the vehicle generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities), and 
the vehicle unauthorized access information generation section generates the vehicle unauthorized access information by replacing information about an item of viewpoint in a case of assuming the object subjected to the unauthorized access as one specific apparatus in the received general unauthorized access information, the item corresponding to the one of the items of viewpoint, by the generated information about the one of the items of viewpoint in the vehicle unauthorized access characteristic information (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities). Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Ujiie discloses:
The vehicle unauthorized access countermeasure taking apparatus according to claim 1, wherein the vehicle unauthorized access characteristic information generation section classifies the vehicle unauthorized access characteristic information into information about the unauthorized access in any of a first phase for determining the object subjected to the unauthorized access, a second phase for transmitting data to the object subjected to the unauthorized access, and a third phase for causing the object subjected to the unauthorized access to perform a predetermined process (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities), and 
in a case in which a phase of the classified vehicle unauthorized access characteristic information matches a phase of the received general unauthorized access information, the vehicle unauthorized access information generation section generates vehicle unauthorized access information in a matching phase (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities). Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking apparatus according to claim 1, wherein the vehicle unauthorized access detection rule generation section combines the generated vehicle unauthorized access information with the received general unauthorized access information and generates the vehicle unauthorized access detection rule on a basis of combined information (paragraphs 0054, 0100-0103, 0115, 0148:  the model is updated based on the detection results to determine if a message is abnormal based on a message occurrence frequency rule). Claim 7 is rejected as applied above in rejecting claim 1.  Furthermore, Ujiie discloses:
The vehicle unauthorized access countermeasure taking apparatus according to claim 1, further comprising an information output section that outputs a content of the received general unauthorized access information and a content of the generated vehicle unauthorized access information (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities). Regarding claim 8, Ujiie discloses: 
A vehicle unauthorized access countermeasure taking method executed by a vehicle unauthorized access countermeasure taking apparatus, comprising: 
a general unauthorized access information receiving process receiving, from a predetermined terminal, general unauthorized access information that is information about an unauthorized access made to a predetermined information processing apparatus (paragraphs 0054-0055:  abnormality detection system includes a vehicle and a server with an abnormality detection apparatus which can judge whether a received message is abnormal or not based on an operation performed using the identifier feature information and a model indicating a criterion in terms of a message occurrence frequency wherein the normal frequency model is based on vehicle identification information); 
a vehicle unauthorized access characteristic information generation process generating vehicle unauthorized access characteristic information that is information about characteristics of an unauthorized access to a vehicle in a case of comparing the unauthorized access to the vehicle with the unauthorized access to the information processing apparatus (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities); 
a vehicle unauthorized access information generation process generating vehicle unauthorized access information that is information indicating a configuration of the unauthorized access to the vehicle on a basis of the received general unauthorized access information and the generated vehicle unauthorized access characteristic information (paragraphs 0042-0044, 0054-0055:  abnormality detection system includes a vehicle and a server with an abnormality detection apparatus which can judge whether a received message is abnormal or not based on an operation performed using the identifier feature information and a model indicating a criterion in terms of a message occurrence frequency wherein the normal frequency model is based on vehicle identification information; the vehicle identification information makes it possible to determine a unit time used in detecting an abnormality); and 
a vehicle unauthorized access detection rule generation process generating a vehicle unauthorized access detection rule that is information for detecting the unauthorized access to the the model is updated based on the detection results to determine if a message is abnormal based on a message occurrence frequency rule). Claim 9 is rejected as applied above in rejecting claim 8.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking method executed by the vehicle unauthorized access countermeasure taking apparatus, according to claim 8, the method further comprising: 
a vehicle characteristic information storage process storing vehicle characteristic information that is information indicating characteristics of the vehicle (paragraphs 0042-0045:  storing vehicle identification information which is used to determine abnormalities); and 
a general apparatus characteristic information storage process storing general apparatus characteristic information that is information indicating characteristics of the information processing apparatus (paragraphs 0042-0045, 0105:  storing vehicle identification information which is used to determine abnormalities), wherein 
the vehicle unauthorized access countermeasure taking apparatus generates the vehicle unauthorized access characteristic information by identifying a dissimilarity between the vehicle characteristic information and the general apparatus characteristic information in the vehicle unauthorized access characteristic information generation process (paragraphs 0042-0045, 0054:  storing vehicle identification information which is used to determine abnormalities when a message frequency is not what is expected based on the vehicle information).   Claim 10 is rejected as applied above in rejecting claim 8.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking method according to claim 8, wherein the vehicle unauthorized access countermeasure taking apparatus 
generates, in the vehicle unauthorized access characteristic information generation process, as the vehicle unauthorized access characteristic information, information about at least any of items of viewpoint including a subject of the unauthorized access, an object subjected to the unauthorized message occurrence frequency is used and compared to a unit based on the vehicle identification information), and 
generates, in the vehicle unauthorized access information generation process, the vehicle unauthorized access information by replacing a part corresponding to one of the items of viewpoint in the received general unauthorized access information by the generated information about the one of the items of viewpoint in the vehicle unauthorized access characteristic information (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities).Claim 11 is rejected as applied above in rejecting claim 10.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking method according to claim 10, wherein the vehicle unauthorized access countermeasure taking apparatus 
generates, in the vehicle unauthorized access characteristic information generation process, as the vehicle unauthorized access characteristic information, information about one of the items of viewpoint while assuming the object subjected to the unauthorized access as a plurality of vehicles with a same configuration (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities), and 
generates, in the vehicle unauthorized access information generation process, the vehicle unauthorized access information by replacing information about an item of viewpoint in a case of assuming the object subjected to the unauthorized access as one specific apparatus in the received general unauthorized access information, the item corresponding to the one of the items of viewpoint, by the generated information about the one of the items of viewpoint in the vehicle unauthorized access characteristic information (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities).Claim 12 is rejected as applied above in rejecting claim 8.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking method according to claim 8, wherein 
the vehicle unauthorized access countermeasure taking apparatus 
generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities), and 
generates, in the vehicle unauthorized access information generation process, in a case in which a phase of the classified vehicle unauthorized access characteristic information matches a phase of the received general unauthorized access information, vehicle unauthorized access information in a matching phase (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities). Claim 13 is rejected as applied above in rejecting claim 8.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking method according to claim 8, wherein 
the vehicle unauthorized access countermeasure taking apparatus 
combines, in the vehicle unauthorized access detection rule generation process, the generated vehicle unauthorized access information with the received general unauthorized access information and generates the vehicle unauthorized access detection rule on a basis of the combined information (paragraphs 0054, 0100-0103, 0115, 0148:  the model is updated based on the detection results to determine if a message is abnormal based on a message occurrence frequency rule).Claim 14 is rejected as applied above in rejecting claim 8.  Furthermore, Ujiie discloses: 
The vehicle unauthorized access countermeasure taking method according to claim 8, wherein the vehicle unauthorized access countermeasure taking apparatus executes an information output process outputting a content of the received general unauthorized access information and a content of the generated vehicle unauthorized access information (paragraphs 0055, 0062, 0100-0101, 0115, 0148:  generating an abnormality detection result (message occurrence frequency) and sending this result to the server wherein the server can store the result as a log which is used to develop a better criterion model for future abnormalities).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
03/03/2022Primary Examiner, Art Unit 3649